PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
One, Thompson borrowed about $50,'000'and constructed a building to be used for a bank. Vaults were built in the basement and upon the first floor, and the York Safe & Lock Co. put doors and time locks on the vaults. The Federal Mortgage Finance Co., which loaned Thompson the money and held mortgages on the building, brought this action to have the property sold. The York Safe & Lock Co. claimed the right to take the vault doors off on the theory that they never became a part of the realty. The common Pleas decided that the doors were a part of the realty, and the case was carried on appeal! to the Court of Appeals which held:
The doors weighed tons and the evidence shows that at least one of the doors in order to be taken out, would have to be lowered to the basement, and the floor torn out. The doors were put there by the owner, were attached to and became a part of the building, and to permit the demolishing of the building, for the benefit of the Safe and Lock Co., would be without precedent in law. Decree for plaintiff.